DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “the computer program product including a computer readable storage medium having program instructions embodied therewith” that is non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  
A claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Pub. No.: US 2014/0277663 A1 – hereinafter “Gupta”) in view of Foshan Institute of Science and Technology (CN110110770A – hereinafter “Foshan”).

Gupta discloses a unit-of-one pattern creation method for bespoke garment fabrication (¶86 discloses “fabrication of apparel tailored to particular customer preferences with a high level of flexibility and customization … digitally-represented clothing patterns to manufacture the personalized custom-fit garments”), comprising: 
loading into memory a test image of a base garment fitted on a model (¶128 discloses “[the customer] select a particular pattern 16 for the garment to be custom-sewn … pattern can consist of any kind of digital information” i.e. a test image of a base garment; ¶26 discloses “the scanner is … a millimeter wave imaging scanner”); 
processing the test image in (¶130 discloses “adapt the design to the customer's body measurements to obtain a personalized custom-fit design 18”); 
flattening the different classified portions of the base garment to produce corresponding flattened patterns of the base garment (¶131 discloses “result in two dimensional representation of a pattern representing the pattern pieces to be cut from the fabric and sewn to manufacture the garment.”); 
acquiring an image of a unique individual wearing a customer specific garment (¶125 discloses “a three-dimensional digital representation 14 of the customer's body… [the customer] may be asked to wear close-fitting garments so that the scanner can obtain accurate data”); and, 
(¶126 discloses “combine body scanners with a full garment customization and automated custom manufacturing process…digital patterns which are personalized to the customer’s body shape”).
Gupta discloses all of the subject matter as described above except for specifically teaching “a first convolutional neural network to generate different classifications” and “a second recurrent neural network trained with the different classifications of the first convolutional neural network to classify different portions of the acquired image.”  However, Foshan in the same field of endeavor teaches a first convolutional neural network (¶3 discloses “the convolutional neural network (CNN) is used for image processing and recognition”) to generate different classifications (¶9 discloses “Step 5: Pass the image test data set through the trained CNN convolutional neural network to obtain image training features”; ¶17 discloses “in step 3, the CNN … includes but is not limited to Xception, VGG16, An open source network model of any one of VGG19, ResNet50, InceptionV3, used to train and classify images”) and a second recurrent neural network trained with the different classifications of the first convolutional neural network to classify different portions of the acquired image (¶3 discloses “recurrent deep neural network (RNN) is used for Natural text recognition, combining the two into one that can automatically recognize images and provide in-depth descriptions of images”; ¶11 discloses “Step 7, input the image training features into the trained RNN recurrent neural network to obtain shopping guide text.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Gupta and Foshan before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use deep learning to perform the feature extraction and classification functions normally performed by skilled laborer to reduce the human effort in engineering.  This motivation for the combination of Gupta and Foshan is also supported by KSR exemplary rationale (D) Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results MPEP 2141 (III).  Where the known technique is using deep learning, the known method is creating digital patterns which are personalized to the customer’s body shape, and the improvement is the reduction in the human effort in creating a personalized garment.  Also applicable here is KSR exemplary rationale (E) "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success.  A person of ordinary skill has good reason to pursue deep learning to reduce the human effort and cost in a company that creates a personalized garment.  
Claim(s) 2, 6, and 10:
The combination of Gupta and Foshan discloses the method of claim 1, wherein the convolutional network comprises a multiplicity of layers alternating between a convolutional rectified linear unit layer (Foshan ¶55 discloses “ReLU”) and a pooling layer (Foshan ¶55 discloses “the pooling layer”).
.
Claims 3-4, 7-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Foshan further in view of Chen et al.  (US 2020/0320769 A1 – hereinafter “Chen”).
Claim(s) 3, 7, and 11:
The combination of Gupta and Foshan discloses the method of claim 1, 
Gupta discloses all of the subject matter as described above except for specifically teaching “wherein a final layer of the convolutional network comprises a softmax layer.”  However, Chen in the same field of endeavor teaches wherein a final layer of the convolutional network comprises a softmax layer (¶219 discloses “To predict a multiple-class discrete attribute Amd a "Softmax" activation is applied on the last fully-connected (FC) layer as follows”; ¶359).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Gupta, Foshan, and Chen before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to convert the output final layer of the CNN to a probability distribution that repents the probability of the network output.  
Claim(s) 4, 8, and 12:
The combination of Gupta, Foshan, and Chen discloses the method of claim 3, wherein a fully connected layer precedes the softmax layer in the convolutional network (Chen ¶359 discloses “"softmax" activation is applied after the final FC layer to convert the network output into a sum-to-one probability”).
The same motivation used for claims 3, 7, and 11 above applies to claims 4, 8, and 12 here.
Claim 5:
Gupta discloses a pattern generation data processing system adapted for unit-of-one pattern creation for bespoke garment fabrication (¶86), the system comprising: a host computing system comprising at least one computer (¶14) with memory (¶14) and at least one processor (¶14)…
The combination of Gupta and Foshan discloses the remaining elements recited in claim 5 for at least the reasons discussed in claim 1 above.
Claim 9:
Gupta discloses a computer program product for unit-of-one pattern creation method for bespoke garment fabrication (¶86), the computer program product including a computer readable storage medium having program instructions embodied therewith (¶14), the program instructions executable by a device (¶14) to cause the device to perform a method including…
9 for at least the reasons discussed in claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Ross Varndell/Primary Examiner, Art Unit 2666